Hascall, J.
This appeal only brings up for review a question of law. Both sides, at the trial, moved for direction of a verdict in plaintiff’s favor. No motion for dismissal of complaint was made by defendants when plaintiff rested, as might properly have been done, so their point that plaintiff had not proven ownership *775is not well taken, the right to so object having been waived by their silence. We think that, under the authorities cited (96 U. S. 51, 7 Wall. 82 and 31 Misc. Rep. 87), the ruling of the trial justice was correct.
Fitzsimons, Ch. J., concurs.
Judgment affirmed, with costs.